Name: Council Regulation (EEC) No 1555/84 of 4 June 1984 amending Regulation (EEC) No 3671/81 on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: Europe;  trade;  plant product;  international trade;  tariff policy
 Date Published: nan

 Avis juridique important|31984R1555Council Regulation (EEC) No 1555/84 of 4 June 1984 amending Regulation (EEC) No 3671/81 on imports into the Community of certain agricultural products originating in Turkey Official Journal L 150 , 06/06/1984 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 17 P. 0145 Spanish special edition: Chapter 03 Volume 30 P. 0245 Swedish special edition: Chapter 3 Volume 17 P. 0145 Portuguese special edition Chapter 03 Volume 30 P. 0245 *****COUNCIL REGULATION (EEC) No 1555/84 of 4 June 1984 amending Regulation (EEC) No 3671/81 on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3671/81 (1) lays down that where, pursuant to Articles 25 and 25a of Regulation (EEC) No 1035/72 (2), the Commission introduces a countervailing charge on imports of certain fruit and vegetables originating in Turkey, it shall at the same time reintroduce for these products a customs duty at the level which applied before 1 January 1981; Whereas the application of the abovementioned provision may, in the case of certain products, result in a customs duty being imposed on Turkey which is higher than that which, since 1 January 1981, has been agreed for all non-member supplier countries which do not enjoy special arrangements as regards imports into the Community; Whereas Article 1 of Regulation (EEC) No 3671/81 should be modified accordingly; whereas, moreover, account should be taken of the arrangements applicable to imports originating in Turkey under the Association Agreement as at 31 December 1980, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 3671/81 is hereby replaced by the following: 'Article 1 Where, pursuant to Articles 25 and 25a of Regulation (EEC) No 1035/72, the Commission introduces a countervailing charge on imports of certain fruit and vegetables originating in Turkey, it shall at the same time reintroduce: - for those products originating in Turkey which as at 31 December 1980 did not enjoy tariff preference under the arrangements arising from the Association Agreement, the duty applicable to non-member countries covered by the most-favoured nation clause, - for those products originating in Turkey which enjoy a special arrangement under the Association Agreement, the duty under the Common Customs Tariff currently applicable to countries covered by the most-favoured nation clause, reduced in accordance with the provisions of the preferential scheme in force as at 31 December 1980.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1984. For the Council The President J. DELORS (1) OJ No L 367, 23. 12. 1981, p. 3. (2) OJ No L 118, 20. 5. 1972, p. 1.